Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This action is in response to amendment filed on July 11, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Primerano et al. U.S. Patent Number 8,244,843 B1 (hereinafter Primerano), and further in view of Fujimori et al. U.S. Patent Application Publication Number 2006/0010488 A1 (hereinafter Fujimori).

As per claims 1, 7, 13, 18-20, Primerano discloses a computer-implemented method, comprising: 
receiving a list of one or more object identifiers (OIDs) (see sysObjectID 410 is parsed to identify OIDs on column 6 line 39-42 to determine OID 212 of the capability of the network device 104 on column 5 line 7-14 and see sysObjectID 410 is used to determine a list of enterprise numbers step 608 on column 7 line 65 to column8 line 2 and Figure 6) generated by one or more simple network management protocol (SNMP)-enabled devices (to be taught by Fujimori) in a network environment;
querying a database (see MIB server 106 with MIB repository 128, or database as claimed, on column 4 line 40-43) to identify matching OIDs (see query can be used to match sysObjectIDs 410 or any other alternate MIB Objects such as OIDs or IDDs on column 9 line 30-35) in the database that match the one or more OIDs in the list (see queries the MIB server 106 with the enterprise number in the list step 610 on column 8 line 3-6 and see querying match OIDs 212 for the enterprise number 624 step 624 on column 8 line 62-67), the database storing a plurality of management information bases (MIBs) and OIDs (see MIB server repository 128 storing all available MIBs on column 6 line 55-65), each management information base (MIB) stored in the database having one or more corresponding OIDs stored in the database (see MIBs are matched with an object identifier 220, or OID as claimed on column 5 line 25-35 and Figure 5);
identifying a set of one or more MIBs corresponding to the matching OIDs (see determining that matching needed MIBs exist on the MIB server 106 step 612 on column 8 line 32-37); and
causing the set of one or more MIBs corresponding to the matching OIDs to be loaded or stored in the network environment (see retrieving MIBs from the MIB server 106 to NMS 102 locally step 618 on column 8 line 37-42).
Primerano to not disclose expressly: receiving a list of one or more object identifiers (OIDs) generated by one or more simple network management protocol (SNMP)-enabled devices in a network environment.
Fujimori teaches: receiving a list of one or more object identifiers (OIDs) (see receiving request to order MIB with generated OIDs requests step 203 on page 3 section [0027] and Figure 8) generated by one or more simple network management protocol (SNMP)-enabled devices (see SNMP device sending a SNMP order for MIB data on page 3 section [0027] and Figure 8) in a network environment.
Primerano and Fujimori are analogous art because they are from the same field of endeavor, Simple Network Management Protocol device management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receive requests for MIBs with matching OIDs from a SNMP devices.  The motivation for doing so would have been to send management information between devices over the SNMP network (see Abstract in Fujimori).  Therefore, it would have been obvious to combine Primerano and Fujimori for the benefit of receiving an OID generated by a SNMP enabled devices to obtain the invention as specified in claims 1, 7, 13, 18-20. 



As per claims 2, 8, 14, Primerano and Fujimori disclose the method of claim 1, wherein causing the set of one or more MIBs to be loaded or stored comprises causing an SNMP-manager or an SNMP-connector in the network environment to be configured with the set of one or more MIBs (see retrieving MIBs from the MIB server 106 to NMS 102 locally step 618 on column 8 line 37-42 and see NMS 102 stores a set of MIBs locally in a local MIB database 108 on column 4 line 12-18 in Primerano).

As per claims 3, 9, 15, Primerano and Fujimori disclose the method of claim 1, wherein the database stores an authoritative or comprehensive set of MIBs and OIDs from one or more vendors (see MIB server 106 stores a MIB repository 128 holds exhaustive collection of MIBs from various vendor profiles for NMS to retrieve on column 3 line 62-67 in Primerano).

As per claims 4, 10, Primerano and Fujimori disclose the method of claim 1, further comprising populating the database with the plurality of MIBs and OIDs by obtaining the plurality of MIBs and OIDs from one or more vendors (see MIB repository 128 stores MIBs from various vendors on column 3 line 62-67 and see MIB repository 128 sores all available MIBs organized by vendor enterprise number 502 on column 6 line 55-65 in Primerano).

As per claims 5, 11, 16, Primerano and Fujimori disclose the method of claim 1, wherein the list of one or more OIDs is generated by performing an SNMP walk to query the one or more SNMP-enabled devices for the one or more OIDs (see MIB 120 database can be walked on with SNMO queries targeting vendor of interest on column 9 line 45-55 in Primerano), transmitting one or more SNMP get messages to the one or more SNMP-enabled devices and receiving the one or more OIDs in one or more OID response messages (see SNMP GetNext requests to determining MIBs on column 5 line 10-15 in Primerano), or receiving one or more SNMP trap messages including the one or more OIDs.

As per claims 6, 12, 17, Primerano and Fujimori disclose the method of claim 1, further comprising:
updating the list of one or more OIDs with an updated OID list upon identifying one or more additional SNMP-enabled devices being added to the network environment or identifying a hardware or software change to one or more of the SNMP-enabled devices in the network environment (see MIB discovery application 112 discover new devices that needs MIBs step 602 on column 7 line 52-59 in Primerano);
querying the database to identify additional matching OIDs in the database that match updated OIDs in the updated OID list (see identifying MIBs existing on the MIB server 106 step 612 on colun8 line 28-31 in Primerano);
identifying an updated set of one or more MIBs corresponding to the additional matching OIDs (see checking through a list of MIBs discovered step 634 and repeat query step 626 on column 9 line 5-10 in Primerano); and
causing the updated set of one or more MIBs corresponding to the additional matching OIDs to be loaded or stored in the network environment (see updating MIBs from MIB servers 106 to NMS 102 on column 8 line 37-42 in Primerano).



Response to Arguments
Applicant’s arguments, see Remarks on page 9, filed July 11, 2022, with respect to the rejection(s) of claim(s) 1, 7, 13, 18-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujimori.

Primerano to not disclose expressly: receiving a list of one or more object identifiers (OIDs) generated by one or more simple network management protocol (SNMP)-enabled devices in a network environment.
Fujimori teaches: receiving a list of one or more object identifiers (OIDs) (see receiving request to order MIB with generated OIDs requests step 203 on page 3 section [0027] and Figure 8) generated by one or more simple network management protocol (SNMP)-enabled devices (see SNMP device sending a SNMP order for MIB data on page 3 section [0027] and Figure 8) in a network environment.
Primerano and Fujimori are analogous art because they are from the same field of endeavor, Simple Network Management Protocol device management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receive requests for MIBs with matching OIDs from a SNMP devices.  The motivation for doing so would have been to send management information between devices over the SNMP network (see Abstract in Fujimori).  Therefore, it would have been obvious to combine Primerano and Fujimori for the benefit of receiving an OID generated by a SNMP enabled devices to obtain the invention as specified in claims 1, 7, 13, 18-20. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451